DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 13-18, 20, 22, 27 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-12, 14, 16 and 18-28 of copending Application No. 16/660,030 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.


Claims 1-8, 13-18, 20, 22, 27 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13-16, 18-21, 30 and 32-34 of copending Application No. 16/659,961 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 13-18, 20, 22, 27 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10-15, 17-19 and 21-27 of copending Application No. 16/659,957 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 13-18, 20, 22, 27 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-14, 16, 18-21, 23, 25-27 and 33 of copending Application No. 16/659,949 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.


Claims 1-8, 13-18, 20, 22, 27 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, 15-17 and 20-27 of copending Application No. 16/659,928 (reference application) in view of Hummel (USP 1,030,881).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 13-18, 20, 22, 27 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-16, 20-22, 24-27 and 30 of copending Application No. 16/659,939 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 13-18, 20, 22, 27 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-11, 16, 21 and 26-35 of copending Application No. 16/659,935 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8, 13-18, 20, 22, 27 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 10, 16-21, 24-29 and 32 of copending Application No. 16/659,931 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.

In this case the reference claims indicated above, recite for a wrench head comprising first through third jaws. It is clear that all of the elements of the instant application claims are to be found in the reference claims or, except for what which is old and within the knowledge of one of ordinary skill in the art, since combining prior art elements according to known methods yields predictable results. 

For example, claim 1 of reference`928, reference`961, reference`957 each recites all of the limitations of instant claim 1, except for reciting second and/or third contact surface, a modification that is considered to be well within the knowledge of one of ordinary skill in the art, in view of prior art cited, i.e. Hummel which teaches planar contact surfaces 33 with or without serration, to augment the grip or adapt for polygonal 
Similarly claim 1 of reference`939, reference`935 and reference`931, each recites all of the limitations of instant claim 1 in addition to some other elements (e.g., the location of the second convex contact surface) except for disclosing the location of three or more first convex contact surfaces, a modification considered well within the knowledge of one of ordinary skill in the art in adapting for a particular application and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70. Further with regards to reference`931, providing a first planar contact surface, in addition to second and third planar contact surface would have been obvious to one of ordinary skill in the art, in augmenting the grip and/or in adopting for a particular application and since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 1 of reference`931 recites all of the limitations of instant claim 1 in addition to some other elements (e.g., a third jaw planar contact surface) anticipating claim 1 of the instant application, since the invention of the reference claims is in effect a “species” of the generic invention recited in the instant application claim 1. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).


Conclusion

    PNG
    media_image1.png
    183
    159
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    234
    205
    media_image2.png
    Greyscale
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Kundracik et al. wrench with three pivoted jaws and Roche convex and planar jaws are cited to show related inventions.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
July 30, 2021							Primary Examiner, Art Unit 3723